                         UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

IN RE:

ADAM G. YOUNG                                                 CASE NO. 20-50552

               Debtor(s)                                      CHAPTER 11


               UNITED STATES TRUSTEE’S NOTICE OF APPEARANCE
                         AND REQUEST FOR NOTICES

David W. Asbach, Acting United States Trustee for Region 5, hereby requests that

       1) all notices given or required to be given in this bankruptcy case, and any cases

           consolidated with or related to the captioned case, be sent via ECF e-mail notification

           to the undersigned, Gail Bowen McCulloch, at Gail.McCulloch@usdoj.gov, and

       2) that all documents and papers served or required to be served in this bankruptcy case,

           and any cases consolidated with or related to the captioned case, be sent via ECF e-

           mail    notification   to    the    undersigned,     Gail   Bowen     McCulloch      at

           Gail.McCulloch@usdoj.gov.

This request includes all notices, documents and papers served, whether formal or informal,

whether transmitted or conveyed by mail, courier, hand delivery, facsimile, telegraph, electronic

mail or otherwise, in any way pertaining to this case.




  20-50552 - #18 File 07/22/20 Enter 07/22/20 08:06:07 Main Document Pg 1 of 3
Date: July 22, 2020                         Respectfully submitted,

                                            DAVID W. ASBACH
                                            Acting United States Trustee
                                            Region 5, Judicial Districts
                                            Of Louisiana and Mississippi

                                      By:   /s/ Gail Bowen McCulloch



Gail B. McCulloch
Trial Attorney
Office of U. S. Trustee
300 Fannin Street, Suite 3196
Shreveport, LA 71101
Email: Gail.McCulloch@usdoj.gov
Telephone No. (318) 676-3456
Direct Telephone No. (318) 676-3550
Facsimile No. (318) 676-3212
LA Bar No. 3337




  20-50552 - #18 File 07/22/20 Enter 07/22/20 08:06:07 Main Document Pg 2 of 3
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing United States Trustee’s

Notice of Appearance and Request for Notices was either sent by First Class United States Mail,

postage prepaid, or by CM/ECF transmission to the parties set out on the attached mailing matrix.


DATE: July 22, 2020                         By:     /s/ G. Sue Newcomer
                                                    G. Sue Newcomer
                                                    Legal Assistant
                                                    Office of the United States Trustee
                                                    300 Fannin Street
                                                    Shreveport, LA 71101




  20-50552 - #18 File 07/22/20 Enter 07/22/20 08:06:07 Main Document Pg 3 of 3
